REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The applicant has now amended independent claim 1 to include all the limitations of original claim 9.   Claim 9 was indicated as having allowable subject matter but objected to because it depended on rejected claim 1.  Accordingly newly amended claim 1 is allowable and the remaining claims all of which depend on claim 1 are allowable as well.
Claim 1 is deemed allowable over the closest prior art references Herlem FR 3059978 and Herlem WO 2017/153662.  
The WO 2017/153662 reference discloses a hinge 18 that is directly connected to a bucket-shaped deflector (15) via pivot links (151).  The pivot pin 18 is described as being connected to the base 11.  Herlem does not disclose “a hinge having two arms pivotably connected to each other”.  
Further the prior art of record does not teach or suggest substituting a deflector mounted on a hinge arm in “an angle manner” for the bucket-shaped deflector in WO 2017/153662.  The purpose of WO 2017/153662’s deflector having closing sidewalls 15C, forming the bucket shape, is to prevent mud from accumulating within the volume defined by 


Similarly the Herlem FR 3059978 reference discloses pivotable bucket shaped deflector 5 mounted for rotation about a pivot axis 7.  Accordingly for the same reason set forth above pertaining to  the allowability of claim 1 over the WO 2017/153662  prior art reference, claim 1 as currently amended is allowable over Herlem FR 3059978.  
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        
/JASON S MORROW/Primary Examiner, Art Unit 3612